Title: To James Madison from John M. Forbes, 27 March 1804 (Abstract)
From: Forbes, John M.
To: Madison, James


27 March 1804, London. “I have frequently pointed out to you the various reasons which, in ordinary times, render an extension of the Consulate at Hamburg to the Circle of Lower Saxony expedient and which, under existing circumstances, render it indispensable to the affectual protection of our trade in that Quarter.” His application has been supported by Monroe. The U.S. is the only nation that does not follow this “universal practice.” Would not again raise the subject, but is aware that matters of such minor importance may escape JM’s recollection. “The trade of Hamburg being divided between several other Ports and the Governments to which those Ports belong, having determined that no foreigners shall have the benefits of a Commercial residence & establishment among them, without some official character, I cannot have an opportunity of affording any assistance to my fellow Citizens and that my residence at Hamburg is equally without advantage to myself & my Country, all Commerce with that Country being entirely Suspended.
“A violent indisposition which has confined me to my room for upwards of three months, has protracted my stay in this Country much beyond my intention or wish, as soon as my health returns, I shall resume my Post & hope that the public service will not be fou⟨nd⟩ to have experienced any inconvenience.”
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 2 pp.; docketed by Wagner as received 16 May.


